J-S53038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUSTIN CORLISS                             :
                                               :
                       Appellant               :   No. 1232 EDA 2020

                 Appeal from the Order Entered May 27, 2020
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000743-1997


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             Filed: April 30, 2021

        Justin Corliss appeals the order of the Court of Common Pleas of Monroe

County (PCRA court)1 denying his petition for a writ of coram nobis. In 1998,

following a jury trial, Corliss was found guilty of several sexual offenses

against the victim, D.G., and he was sentenced to a prison term of four to ten

years. He now asserts that his convictions must be vacated because judges

and prosecutors have conspired to obscure evidence of his innocence.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that Corliss disputes that this appeal arises from a petition filed
pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.
His position is that the PCRA does not apply and that the common law writ of
coram nobis is a viable means of correcting his asserted errors. As explained
below, the “PCRA” designation is apt.
J-S53038-20


However, because all of the factual and legal claims now advanced by Corliss

are procedurally barred, the order on review is affirmed.

                                               I.

       Corliss currently has appeals pending in three separate matters, each

involving similar allegations of sexual abuse against minors.2   The present

case concerns D.G., who was a 14-year-old co-worker of Corliss at a pet store

in 1997. After D.G. came forward about an ongoing sexual relationship with

Corliss, he was charged with statutory sexual assault, aggravated indecent

assault, indecent assault and corruption of minors. At the time, Corliss was

about 32 years old.

       Samples were obtained from D.G.’s underwear for DNA testing a few

days after she divulged to the police that she and Corliss had been having

sexual interactions.3      Those samples were compared to the DNA profile

obtained from Corliss’ blood. The lab report detailing the DNA comparison,

however, was excluded from the evidence at trial because some of the tested


____________________________________________


2 The pending case at appellate docket number 1239 EDA 2020 began in 2013
when Corliss’ minor daughter, C.C., informed her mother that Corliss had
touched her inappropriately under her pants between 2009 and 2012. The
case at appellate docket number 1272 EDA 2020 also began in 2013 when the
minor daughter of Corliss’ former girlfriend, R.V., reported similar abuse
between 1995 and 1997. Both of those cases were tried together in 2016.

3 D.G. and her parents contacted the police on July 9, 1997, which was the
day of the final time she and Corliss had sexual intercourse. She was
interviewed by police two days later, and on July 13, 1997, a pair of her
underwear was taken to a crime lab for DNA testing.


                                           -2-
J-S53038-20


specimens taken from D.G.’s underwear contained no DNA or were simply

“uninterpretable.” The prosecution described the report as “inconclusive” but

maintained that Corliss could not be excluded as a contributor of DNA on the

clothing. See Pre-trial Hearing Transcript, 6/16/98, at pp. 36-37.

        Corliss then moved to compel the production of the lab test materials so

that he could hire his own expert to ascertain whether his DNA could be

excluded as a match. The trial court denied the motion, ruling in part that

even if Corliss could prove his DNA was absent from the underwear, it would

not be exculpatory because the alleged offenses took place on multiple dates

other than when D.G. wore that clothing. Id. In sum, this lack of relevance

precluded the defense from conducting its own DNA testing.            See Trial

Transcript, 7/9/1998, at pp. 61-62.

        Corliss was found guilty of the above charges in 1998.         He filed

numerous appeals and petitions for post-conviction relief, none of which were

successful. See e.g., Commonwealth v. Corliss, 750 A.2d 366 (Pa. Super.

1999) (unpublished memorandum) (affirming judgment of sentence on direct

appeal); Commonwealth v. Corliss, 778 A.2d 732 (Pa. Super. 2001)

(unpublished memorandum) (affirming denial of first PCRA petition);

Commonwealth v. Corliss, 841 A.2d 571 (Pa. Super. 2003) (unpublished

memorandum) (affirming denial of second PCRA petition).

        Corliss was not granted parole and he completed his full prison term in

2008.     Upon his release, Pennsylvania’s Megan’s Law required Corliss to


                                      -3-
J-S53038-20


register as a sexual offender.    After Corliss was charged with new sexual

offenses in 2013, it was discovered that he had violated those registration

requirements.    He challenged the violation by contesting the underlying

convictions via a petition for a writ of coram nobis.

      The filing was construed as an untimely PCRA petition and that finding

was upheld on appeal. See Commonwealth v. Corliss, 709 EDA 2014 (Pa.

Super. December 2014) (unpublished memorandum) (reiterating that the

PCRA subsumes all common law remedies, including coram nobis, making the

PCRA the sole means of obtaining post-conviction relief in Pennsylvania).

      It was not until 2017 that Corliss hired an expert (Dr. Monte Miller) to

evaluate the DNA report that was disclosed to the defense but excluded from

trial in 1998. According to a report compiled by Dr. Miller dated March 1,

2017, the DNA samples taken from D.G.’s underwear did not match the DNA

of Corliss, excluding him as a possible contributor of the tested samples. Dr.

Miller stated in his report that while there was a possible semen stain on the

underwear, the DNA that was foreign to D.G. on the garment did not originate

from that stain. Dr. Miller speculated that no DNA was taken from the semen

stain at all.

      Corliss filed a “Petition for Writ of Error Coram Nobis” on March 3, 2020,

which was over three years after he obtained Dr. Miller’s report. In the coram

nobis petition (his second), Corliss argued that the absence of his DNA on

D.G.’s underwear could have resulted in a different trial verdict.     He also


                                      -4-
J-S53038-20


claimed that Dr. Miller’s testimony proves that since the trial in 1998, the

prosecutors and judges assigned to his case have misrepresented the DNA

report as incriminating evidence. According to Corliss, Dr. Miller’s testimony

shows that the suspected semen stain on D.G.’s clothing was a result of her

sexual relations with someone other than himself.

      The PCRA court held an evidentiary hearing on the coram nobis petition

on January 23, 2020, and Dr. Miller testified.      See Hearing Transcript,

1/23/2020, at pp. 125-148. He discussed his review of the DNA report from

1998 and concluded that it was unlikely that the specimens taken from D.G.’s

underwear were actually semen:      “I’m extremely doubtful that what they

found was a fresh semen stain, No. 1, because the way that they have written

it; but No. 2, because they didn’t get any DNA from it. That doesn’t rule it

out but I’m not really sure they found semen.” Id. at p. 135.

      The PCRA court issued an opinion outlining the reasons for its denial of

Corliss’ petition for a writ of coram nobis.      See PCRA Court Opinion,

5/27/2020. First, the PCRA court construed Corliss’ filing as an untimely PCRA

petition that does not satisfy the after-discovered evidence exception to the

PCRA’s time-bar. Id. at 2-8.

      Next, the PCRA court ruled that even if the claim was timely, it would

afford Corliss no relief because the evidence he sought to rely upon would be




                                    -5-
J-S53038-20


inadmissible at a new trial. The PCRA court found that the Rape Shield law4

would preclude evidence that D.G.’s underwear contained a seminal stain

caused by someone other than Corliss. Id. at 9-10.

       Finally, the PCRA court found that Corliss’ claim fails because the lack

of his DNA on D.G.’s underwear in no way proved his actual innocence or

otherwise entitled him to any post-conviction remedies. Id. at 10-11. The

purported absence of his DNA did not undermine any of the evidence that was

presented to the jury at trial. For example, D.G. had testified that during the

last time they had intercourse, Corliss had only ejaculated on his own clothing,

which would be consistent with Dr. Miller’s opinion that none of Corliss’ semen

was on D.G.’s underwear.

       Corliss moved the PCRA court to correct perceived errors in the opinion,

arguing that it had inaccurately described the relevant facts without adequate

citation to the record.       The PCRA court issued a statement pursuant to

Pa.R.A.P. 1925(a), wherein it clarified and enlarged upon the citations in the

opinion, albeit not to Corliss’ satisfaction.      See PCRA Court 1925(a)

Statement, 6/24/2020.




____________________________________________


4 Pennsylvania’s Rape Shield statute, 18 Pa.C.S. § 3104, prohibits the
admission of evidence at trial regarding the victim’s past sexual conduct with
individuals other than the defendant.




                                           -6-
J-S53038-20


       Corliss timely appealed from the order denying his petition. In his brief,

he concedes that he cannot plead and prove a meritorious claim under the

PCRA. He insists, rather, that he is eligible for the common law writ of coram

nobis,5 which he believes is available where government obstruction has

thwarted an otherwise valid PCRA claim.

       The four issues Corliss presents in his brief, which he filed pro se, are

as follows:

       1. Did [the PCRA court] intend to obstruct the fair administration
       of justice when his opinion is rife with ex parte claims, deliberate
       misrepresentations, and fake citations, designed to mislead this
       reviewing court, rendering it not entitled to the presumption of
       correctness?

       2. Did the [PCRA] court err in construing a coram nobis petition
       as a “PCRA [petition]” for the purpose of delaying the relief due,
       of vacating the conviction obtained, and to cover up twenty-two
       (22) years of the Monroe County District Attorney’s Office
       deliberately obstructing access to the remedies of a direct appeal
       and the PCRA?

       3. Did the [PCRA] court err in finding that incontrovertible physical
       evidence of someone other than the accused had sexual
       intercourse with the minor complainant, at the relevant time, as
       not being relevant to her credibility and [Corliss’] constitutional
       right to present a defense, when [D.G.] never admitted to who
       she actually had sexual intercourse with, fraudulently claiming she
       was otherwise a “virgin?”

       4. Would the fact of the Monroe County District Attorney’s office
       deliberately misrepresenting exculpatory DNA results as being


____________________________________________


5At common law, a writ of coram nobis could be used to “challenge the validity
of a judgment based on facts not before the court when the judgment was
entered.” Commonwealth v. Sheehan, 285 A.2d 465, 467 (Pa. 1971).


                                           -7-
J-S53038-20


       “inconclusive,” to obstruct the fair administration of justice, act to
       bar retrial under the double jeopardy clause?

Appellant’s Brief, at 4-5.

       In response, the Commonwealth argues both in its brief and its motion

to quash the appeal that Corliss’ claims are time-barred by the PCRA,

previously litigated or waived, and unavailable because Corliss has already

completed the full term of his sentence.

                                               II.

       The preliminary issue is whether the grounds asserted in Corliss’ coram

nobis petition were subject to the PCRA’s filing deadlines.6          Importantly,

Corliss concedes that he cannot prevail unless it is determined that the alleged

judicial and prosecutorial fraud renders the PCRA inapplicable. He correctly

recognizes that he does not qualify for PCRA remedies because many years

have passed since his judgment of sentence became final, he has completed

the full term of his sentence, and he has exhausted his PCRA and appellate

remedies. The gist of his argument is that he should not be bound by the

PCRA because judges and prosecutors intentionally misrepresented a DNA

report as “inconclusive,” preventing him from demonstrating that the report

is, in fact, exculpatory.



____________________________________________


6“[T]he standard of review is whether the PCRA court’s findings are supported
by the record and free of legal error.” Commonwealth v. Pitts, 981 A.2d
875, 878 (Pa. 2009).


                                           -8-
J-S53038-20


        Contrary to Corliss’ interpretation of the law, the PCRA clearly does

encompass exactly the types of claims that he now asserts. As we stated in

a decision in 2013 affirming the denial of an earlier coram nobis petition filed

by Corliss, “[t]he PCRA subsumes common law remedies where the relief

sought is available under the PCRA[.]”           Corliss, 709 EDA 2014, at 2-4

(footnote omitted).7 The PCRA encompasses all common law post-conviction

remedies, including coram nobis. See Commonwealth v. Descardes, 136

A.3d 493, 503 (Pa. 2016).

        Section 9545(b)(1)(i) makes “government interference” an exception to

the one-year filing deadline running from the date that a judgment of sentence



____________________________________________


7   The PCRA provides in relevant part:

        This [PCRA] provides for an action by which persons convicted of
        crimes they did not commit and persons serving illegal sentences
        may obtain collateral relief. The action established in this
        subchapter shall be the sole means of obtaining collateral
        relief and encompasses all other common law and statutory
        remedies for the same purpose that exist when this
        subchapter takes effect, including habeas corpus and
        coram nobis. This subchapter is not intended to limit the
        availability of remedies in the trial court or on direct appeal from
        the judgment of sentence, to provide a means for raising issues
        waived in prior proceedings or to provide relief from collateral
        consequences of a criminal conviction. Except as specifically
        provided otherwise, all provisions of this subchapter shall apply to
        capital and noncapital cases.

42 Pa.C.S. § 9542 (emphasis added).




                                           -9-
J-S53038-20


becomes final.8 To satisfy this particular exception, a petitioner must show

that “the failure to raise the claim previously was the result of interference by

government officials with the presentation of the claim in violation of the

Constitution or laws of this Commonwealth or the Constitution or laws of the

United States[.]” 42 Pa.C.S. § 9545(b)(1)(i). Under the applicable version of

Section 9545(b)(2), such a claim had to be raised within 60 days from the

date that it could have been presented.9

       Since 1998, when the DNA report was excluded from trial, Corliss has

disputed that it is “inconclusive” and inadmissible. He has also maintained

that the report exonerates him. All the while, Corliss could have hired his own

expert to review the report and assess its conclusions, methodology and

terminology. Yet he did not do so until 2017, by which time he had already


____________________________________________


8 It is well established that the PCRA encompass asserted violations of Brady
v. Maryland, 373 U.S. 83 (1963), the seminal case compelling the
government’s disclosure of exculpatory evidence. Where a PCRA petitioner
alleges that a delay in making a claim for post-conviction relief arose from a
Brady violation, Section 9545(b)(2) of the PCRA applies. See generally
Commonwealth v. Natividad, 200 A.3d 11 (Pa. 2019). In Corliss’ direct
appeal as to cases 1749-CR-2013 and 2173-CR-2013, we explained that when
a Brady claim is alleged, there is still a duty on the part of the defense to
perform due diligence and conduct reasonable investigation.                See
Commonwealth v. Corliss, 108 EDA 2017, at 20-25 (Pa. Super. Dec. 8,
2017).

9 Section 9545(b)(2) was amended on October 24, 2018, extending the time
for filing from 60 days from the date the claim could have been presented to
one year. This amendment applies to claims arising on or after December 24,
2017. See Act 2018, Oct. 24, P.L. 894, No. 146, § 3. Corliss’ claim arose
long before that effective date.


                                          - 10 -
J-S53038-20


exhausted his direct appeal and post-conviction remedies under the PCRA and

served the full term of his sentence.

       Another three years passed before he filed the present coram nobis

petition. Corliss has offered no logical explanation for why he could not have

acted sooner to establish that the report exonerates him. As the claims of

government obstruction/fraud are within the ambit of the PCRA, and Corliss

concedes he cannot satisfy any recognized exception to the PCRA’s filing

deadline, the PCRA court properly found that his petition is barred.

       Having disposed of the case in that manner, it is unnecessary for us to

reach the merits of his remaining legal claims or address the litany of factual

disputes littered throughout his brief. To the extent we have not specifically

addressed these other points, we adopt the reasoning of the PCRA court, as

outlined in its opinions and clarifying statement.10

       Because we are affirming the PCRA court’s denial of relief for the

timeliness reasons set forth in its opinion, the Commonwealth’s motion to

quash the appeal is denied as moot. See Commonwealth v. Corliss, 2468

EDA 2016 (Pa. Super. May 9, 2017) (unpublished memorandum) (affirming



____________________________________________


10Regardless of whether Corliss agrees with how prosecutors and judges have
construed the facts and evidence in this case, “this Court may affirm a PCRA
court’s decision on any grounds if the record supports it.” Commonwealth
v. Burkett, 5 A.3d 1260, 1267 (Pa. Super. 2010).            The indisputable
procedural history of this case, the relevant transcripts, and Corliss’
longstanding possession of the DNA report, all support the PCRA court’s
decision to dismiss Corliss’ petition as untimely filed.

                                          - 11 -
J-S53038-20


denial of PCRA petition on timeliness grounds and denying motion to quash

appeal as moot).

     Motion to quash denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/21




                                 - 12 -